Ector, P. J.
The defendant was indicted and charged with having pursued and followed the occupation “ of selling spirituous, vinous, and other intoxicating liquors in quantities of a quart and less than five gallons (the same being an act taxed by law), without first having obtained a. license therefor; and that the said Tonella has not paid said tax, or obtained a tax receipt or license therefor; contrary to the law and against the peace and dignity of the state.”
The court below did not err in overruling defendant’s demurrer to the indictment. We believe that the act of the Legislature under which this tax is imposed is-constitutional, and that the indictment charges an offense against the law. We also believe that the Legislature of the state could make it a penal offense for any person to follow the occupation charged in the indictment without having first obtained a license, or without having paid his occupation tax as fixed bylaw. Const., sec. 1, art. 8; Gen. Laws 2d Sess. Fourteenth Legislature, 94; Gen. Laws Fifteenth Legislature, 243; Cooley on Tax. 384, 385.
We have already discussed the constitutionality of the law under which the occupation tax is imposed, and also the law under which the defendant is prosecuted, at considerable length, during the present term of this court, in the case of Languille v. The State, and we deem it sufficient to refer to that case and the authorities there cited, without a further discussion of the points raised in this record. Ante, p. 312.
The evidence fully sustains the judgment. There being no error, the judgment of the court below is affirmed.

Affirmed.